PARDEE J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Original action in the Common Pleas wherein Melvin H. Hissem, plaintiff, sought to enjoin Matthew B. Guran et al from operating for hire motor trucks for the purpose of transporting milk over certain roads in Summit county. Defendants carried such milk under separate contracts with the Summit County Milk Producers’ Association. Plaintiff contended that defendants had not obtained from the Public Utilities Commission the necessary certificates to operate a motor transportation company as a common carrier for hire under the Freeman-Collister law found in 110 OL. 211, 614-2 GC., providing that any one carrying persons or property in motor propelled vehicles for hire shall be deemed motor transportation companies. In the Common Pleas the petition was denied. Hissem prosecuted error. Held:
The Freeman-Collister law applies only to common carriers. Common carriers are ones who carry ’’goods for all persons indifferently who may choose to employ” them. 28 OS. 144.
These defendants transported milk exclusively for members of an association and for no other purpose and are not common carriers within the meaning of the Freeman-Collister law. Judgment affirmed.